Name: 93/156/EEC: Commission Decision of 9 February 1993 amending Annex I to Council Regulation (EEC) No 807/89 for Community surveys on the structure of agricultural holdings in the period 1996 to 1997
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  farming systems;  economic analysis
 Date Published: 1993-03-17

 Avis juridique important|31993D015693/156/EEC: Commission Decision of 9 February 1993 amending Annex I to Council Regulation (EEC) No 807/89 for Community surveys on the structure of agricultural holdings in the period 1996 to 1997 Official Journal L 065 , 17/03/1993 P. 0012 - 0021COMMISSION DECISION of 9 February 1993 amending Annex I to Council Regulation (EEC) No 807/89 for Community surveys on the structure of agricultural holdings in the period 1996 to 1997(93/156/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 807/89 of 20 March 1989 (1), amending Council Regulation (EEC) No 571/88 of 29 February 1988 (2), on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997, Whereas, pursuant to Article 8 (1) of Regulation (EEC) No 571/88, changes in the list of characteristics for the 1993 to 1997 surveys shall be determined in accordance with the procedure laid down in Article 15 of the said Regulation, i.e. by a Commission Decision following the opinion of the Standing Committee for Agricultural Statistics; Whereas the workloads of the Member States and of the Statistical Office of the European Communities as regards the execution and processing of those surveys should be curtailed as far as possible, in particular where data collection on the agricultural holdings and programming and computer processing in the Member States' statistical departments and the Commission's Eurofarm system are concerned; Whereas for this reason, and for the sake of comparability of survey results, the structure and content of the list of characteristics laid down in Annex I to Regulation (EEC) No 807/89, together with the relevant definitions and geographic units laid down by Commission Decision 89/651/EEC (3) and used for surveys during the period 1988 to 1991, should be retained, where at all possible; Whereas those characteristics which, in the framework of the 1993 to 1997 surveys, appear not to be vital for Community purposes should be declared optional; Whereas the measures provided for under the present Decision are in line with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 With a view to the execution of the 1993 to 1997 Community surveys on the structure of agricultural holdings, Annex I to Council Regulation (EEC) No 807/89 shall be amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 1993. For the Commission Henning CHRISTOPHERSEN Member of the Commission (1) OJ No L 86, 31. 3. 1989, p. 1. (2) OJ No L 56, 2. 3. 1988, p. 1. (3) OJ No L 391, 30. 12. 1989, p. 1. ANNEX 'ANNEX I LIST OF CHARACTERISTICS A. Geographical situation of the holding 01 Survey district 02 Less-favoured area yes/no (a) Mountain area yes/no B. Legal personality and management of the holding (on the day of the survey) 01 Is the legal and economic responsibility of the holding assumed by a natural person? (1) yes/no 02 If yes, is this person (the holder) also the manager? yes/no (a) If the answer to question B/02 is "no", is the manager a member of the holder's family? yes/no 03 Manager's agricultural training (2) - only practical experience yes/no - basic training yes/no - full agricultural training yes/no 04 Are accounts kept for the management of the holding? (2) yes/no C. Type of tenure (in relation to the holder) and fragmentation of the holding Agricultural area utilized: ha/a 01 For owner farming / 02 For tenant farming / 03 For share farming or other modes / number of parcels 04 Number of parcels making up the utilized agricultural area (3) D. Arable land ha/a Cereals for the production of grain (including seed): 01 Common wheat and spelt / 02 Durum wheat / 03 Rye / 04 Barley / 05 Oats / 06 Grain maize / 07 Rice / 08 Other cereals / ha/a 09 Dried vegetables for the production of grain (including seed and mixtures of cereals and dried vegetables) / (a) of which as pure crops for fodder: peas, broad and field beans, vetches, sweet lupins (4) / (b) other (as pure or mixed crops) (1) / 10 Potatoes (including early potatoes and seed potatoes) / 11 Sugar beet (excluding seeds) / 12 Fodder roots and brassicas (excluding seeds) / 13 Industrial plants (including seeds for herbaceous oil-seed plants; excluding seeds for fibre plants, hops, tobacco and other industrial plants) / of which: (a) tobacco (5) / (b) hops (2) / (c) cotton (6) / (d) other oil-seed plants or fibre plants and other industrial plants: / (i) oil seeds (total) / of which: - rape and turnip rape (2) / - sunflower (7) / - soya (8) / (ii) aromatic plants, medicinal and culinary plants (9) / (iii) other industrial plants / of which: - sugar cane (10) / Fresh vegetables, melons, strawberries: 14 - outdoor or under low (not accessible) protective cover / of which: (a) open field / (b) market gardening / 15 - under glass or other (accessible) protective cover / Flowers and ornamental plants (excluding nurseries): 16 - outdoor or under low (not accessible) protective cover / 17 - under glass or other (accessible) protective cover / 18 Forage plants: / (a) temporary grass / (b) other / ha/a 19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) / 20 Other arable land crops / 21 Fallow land / E. Kitchen gardens (11) / F. Permanent pasture and meadow (12) / 01 Pasture and meadow, excluding rough grazings / 02 Rough grazings / G. Permanent crops 01 Fruit and berry plantations / (a) fresh fruit and berry species of temperate climate zones / (b) fruit and berry species of subtropical climate zones (13) / (c) nuts (3) / 02 Citrus plantations / 03 Olive plantations / (a) normally producing table olives (14) / (b) normally producing olives for oil production (4) / 04 Vineyards / of which normally producing: (a) quality wine / (b) other wines / (c) table grapes / (d) raisins (15) / 05 Nurseries / 06 Other permanent crops / 07 Permanent crops under glass (16) / H. Other land 01 + 03 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) / ha/a 02 Wooded area / of which: (a) non-commercial (17) / (b) commercial (1) / and/or (c) deciduous (1) / (d) coniferous (1) / (e) mixed (1) / I. Combined and successive secondary cropping, mushrooms, irrigation, greenhouses, set-aside of arable land 01 Successive secondary crops (excluding market-garden crops and crops under glass) / of which: (a) non-fodder cereals (D/01 to D/08) / (b) non-fodder dried vegetables (D/09) / (c) non-fodder oil-seed plants (D/13 (d) (i)) / (d) other successive secondary crops / 02 Mushrooms (18) / 03 Irrigated area / (a) total irrigable area / (b) cultivated area irrigated at least once a year (1) / at least once a year of which: (1) durum wheat / (2) maize / (3) potatoes / (4) sugar beet / (5) sunflower / (6) soya / (7) fodder plants / (8) fruit and berry orchards / (9) citrus fruit / (10) vines / 04 Ground area covered by greenhouses in use / 05 Combined (associated) crops (1) / (a) agricultural crops (including pasture and meadow) - forestry species (1) / (b) permanent crops - annual crops (1) / (c) permanent crops - permanent crops (1) / (d) other combined crops (1) / ha/a 06 Land subject to the set-aside incentive scheme for arable land and recorded under (19): (a) fallow land, with rotation possibilities (D/21) / (b) permanent pasture and meadow used as grazing for extensive livestock farming (F/01 + F/02) / (c) lentils, chick peas and vetches (D/09) / (d) wooded areas or areas being preoared for afforestation (H/02) / (e) areas for the time being or permanently used for non-agricultural purposes (H/01 + H/03) / (f) total / 07 Storage facilities for natural fertilizers of animal origin (solid dung, liquid manure and slurry) (20) (a) Do you have storage facilities on your holding for: (i) solid dung? yes/no (ii) liquid manure? yes/no (iii) slurry yes/no (b) Storage capacity available for: without any occasional emptying, sufficient for how many full months? (i) solid dung . . . m2 (21) . . . months (22) (ii) liquid manure . . . m3 (3) . . . months (4) (iii) slurry . . . m3 (3) . . . months (4) J. Livestock (on the reference day of the survey) Number of head 01 Equidae Bovine animals: 02 Under one year old (a) male (23) (b) female (5) One year or over but under two years: 03 Male animals 04 Female animals Two years old and over: 05 Male animals 06 Heifers 07 Dairy cows 08 Other cows Sheep and goats: 09 Sheep (all ages) (a) breeding females (b) other sheep 10 Goats (all ages) (a) breeding females (24) (b) other goats (6) Pigs: 11 Piglets having a live weight of under 20 kilograms 12 Breeding sows weighing 50 kilograms and over 13 Other pigs Poultry: Number of head 14 Broilers 15 Laying hens 16 Other poultry (ducks, turkeys, geese, guinea-fowl) 17 Rabbits, breeding females (25) Number of hives 18 Bees (26) 19 Other livestock (2) Yes/no K. Tractors, cultivators, machinery and equipment (27) On day of survey Machinery used in the last 12 months (2) Belonging exclusively to the holding Used by several holdings (belonging to another holding, to a cooperative or owned jointly with other holdings) or belonging to a service supply agency 1 2 Number (tick) by power rating from ... to ... (Kw) 01 Four-wheel tractors, track-laying tractors, tool carriers 02 Cultivators, hoeing machines, rotary hoes and motor mowers (2) 03 Combine harvesters 04 Forage harvesters (2) 05 Potato harvesters (fully mechanized) (2) 06 Sugar-beet harvesters (fully mechanized) (2) 07 Do you have fixed or movable milking equipment (2)? yes/no 08 Do you have a separate milking parlour (2)? yes/no 08 (a) If you have a seperate milking parlour, is it fully automated (3)? yes/no (1) Optional for the 1993 and 1997 surveys. (2) Optional for the 1993, 1995 and the 1997 surveys. (3) Optional for Portugal. L. Farm labour force (in the 12 months preceding the day of the survey) Farm labour force Sex Age groups Farm work for holding (2) m. f. < 25 (1) 25-29 30-34 35-39 40-44 45-49 50-54 55-59 60-64 65 and over Part-time with working hours of: fulltime 0 & lt;0- & gt;25 % 25- & gt;50 % 50- & gt;75 % 75- < % of annual time worked by a full-time farm worker (tick) (tick) (tick) 01 Holder: (a) manager of the holding (3) 02 Spouse of the holder carrying out farm work for holding (7) (7) (7) (7) (7) (7) (7) (7) (7) (7) Age groups (7) Farm work of the holding as % of annual time worked by a full-time farm-worker < 25 (1) 25-29 30-34 35-39 40-44 45-49 50-54 55-59 60-64 65 and more 03a Other members of holder's family carrying out farm work for the holding: male (4) (5) & lt;0-& gt;25 03b Other members of holder's family carrying out farm work for the holding: female (4) (5) 25-& gt;50 04a Non-family labour regularly employed: male (4) (5) 50-& gt;75 04b Non-family labour regularly employed: female (4) (5) 75-& gt;100 100 Number of working days 05 + 06 Non-family labour employed on a non-regular basis 05 Male (6) 06 Female (6) (1) From school-leaving age. (2) Apart from housework. (3) To be completed only when the answer to questions B/01 or B/02 is "no". (4) Table to be prepared for each category (03a to 04b). (5) Excluding persons in L/01 and L/02. (6) Optional. (7) Optional for the 1993 and 1997 surveys. L 07 If the holder is also the manager, does he have any other gainful activity: - as his/her major occupation? - as a subsidiary occupation? Tick as appropriate L 08 Does the holder's spouse, carrying out farm work for the holding, have any other gainful activity: - as his/her major occupation? - as a subsidiary occupation? Tick as appropriate L 09 Does any other member of the holder's family engaged in the farm work of the holding have any other gainful activity (28): - as his/her major occupation? - as a subsidiary occupation? Insert number of persons L 10 Total number of equivalent full-time working days of farm work, not included under L 01 to L 06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) (29). Insert number of equivalent full-time working days during the 12 months preceding the day of the survey (30). (1) In France, GAECS (Groupements agricoles d'exploitation en commun - agricultural groups for joint farming), EARLs (exploitations agricoles Ã responsabilitÃ © limitÃ ©e - limited liability agricultural holdings) and de facto groups are regarded as agricultural holdings managed by natural persons. (2) Optional. (3) Optional. For Italy the number of parcels concerns the total area of the holding. (4) Optional for the United Kingdom. (5) Optional for Portugal. (6) Optional except for Greece, Spain and Italy. (7) Optional except for Greece, Spain, France, Italy and Portugal. (8) Optional except for Greece, Spain, France and Italy. (9) Optional for the United Kingdom and Portugal. (10) Optional except for Spain. (11) Optional for Denmark, the Netherlands and the United Kingdom. (12) Greece and Italy may merge heading 01 with heading 02. (13) Optional except for Greece, Spain, France, Italy and Portugal. (14) Optional for France. (15) Optional except for Greece and Spain. (16) Optional for Portugal. (17) Optional. (18) Optional for Portugal. (19) Optional as long as the total area concerned is insignificant. (20) Optional for Greece, Spain, Ireland and the United Kingdom. (21) Optional for Denmark. (22) Optional, except for Denmark. (23) Optional. (24) Optional except for Greece, Spain, France, Italy and Portugal. (25) Optional for Denmark, Germany, Ireland and the United Kingdom. (26) Optional. (27) Optional for Denmark and the Netherlands. (28) Optional for Member States which are able to provide an overall estimate for this characteristic at national level. (29) The United Kingdom is authorized to submit this information in equivalent working weeks.' ANNEX 'ANNEX I LIST OF CHARACTERISTICS A. Geographical situation of the holding 01 Survey district 02 Less-favoured area yes/no (a) Mountain area yes/no B. Legal personality and management of the holding (on the day of the survey) 01 Is the legal and economic responsibility of the holding assumed by a natural person? (1) yes/no 02 If yes, is this person (the holder) also the manager? yes/no (a) If the answer to question B/02 is "no", is the manager a member of the holder's family? yes/no 03 Manager's agricultural training (2) - only practical experience yes/no - basic training yes/no - full agricultural training yes/no 04 Are accounts kept for the management of the holding? (2) yes/no C. Type of tenure (in relation to the holder) and fragmentation of the holding Agricultural area utilized: ha/a 01 For owner farming / 02 For tenant farming / 03 For share farming or other modes / number of parcels 04 Number of parcels making up the utilized agricultural area (3) D. Arable land ha/a Cereals for the production of grain (including seed): 01 Common wheat and spelt / 02 Durum wheat / 03 Rye / 04 Barley / 05 Oats / 06 Grain maize / 07 Rice / 08 Other cereals / ha/a 09 Dried vegetables for the production of grain (including seed and mixtures of cereals and dried vegetables) / (a) of which as pure crops for fodder: peas, broad and field beans, vetches, sweet lupins (4) / (b) other (as pure or mixed crops) (1) / 10 Potatoes (including early potatoes and seed potatoes) / 11 Sugar beet (excluding seeds) / 12 Fodder roots and brassicas (excluding seeds) / 13 Industrial plants (including seeds for herbaceous oil-seed plants; excluding seeds for fibre plants, hops, tobacco and other industrial plants) / of which: (a) tobacco (5) / (b) hops (2) / (c) cotton (6) / (d) other oil-seed plants or fibre plants and other industrial plants: / (i) oil seeds (total) / of which: - rape and turnip rape (2) / - sunflower (7) / - soya (8) / (ii) aromatic plants, medicinal and culinary plants (9) / (iii) other industrial plants / of which: - sugar cane (10) / Fresh vegetables, melons, strawberries: 14 - outdoor or under low (not accessible) protective cover / of which: (a) open field / (b) market gardening / 15 - under glass or other (accessible) protective cover / Flowers and ornamental plants (excluding nurseries): 16 - outdoor or under low (not accessible) protective cover / 17 - under glass or other (accessible) protective cover / 18 Forage plants: / (a) temporary grass / (b) other / ha/a 19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) / 20 Other arable land crops / 21 Fallow land / E. Kitchen gardens (11) / F. Permanent pasture and meadow (12) / 01 Pasture and meadow, excluding rough grazings / 02 Rough grazings / G. Permanent crops 01 Fruit and berry plantations / (a) fresh fruit and berry species of temperate climate zones / (b) fruit and berry species of subtropical climate zones (13) / (c) nuts (3) / 02 Citrus plantations / 03 Olive plantations / (a) normally producing table olives (14) / (b) normally producing olives for oil production (4) / 04 Vineyards / of which normally producing: (a) quality wine / (b) other wines / (c) table grapes / (d) raisins (15) / 05 Nurseries / 06 Other permanent crops / 07 Permanent crops under glass (16) / H. Other land 01 + 03 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) / ha/a 02 Wooded area / of which: (a) non-commercial (17) / (b) commercial (1) / and/or (c) deciduous (1) / (d) coniferous (1) / (e) mixed (1) / I. Combined and successive secondary cropping, mushrooms, irrigation, greenhouses, set-aside of arable land 01 Successive secondary crops (excluding market-garden crops and crops under glass) / of which: (a) non-fodder cereals (D/01 to D/08) / (b) non-fodder dried vegetables (D/09) / (c) non-fodder oil-seed plants (D/13 (d) (i)) / (d) other successive secondary crops / 02 Mushrooms (18) / 03 Irrigated area / (a) total irrigable area / (b) cultivated area irrigated at least once a year (1) / at least once a year of which: (1) durum wheat / (2) maize / (3) potatoes / (4) sugar beet / (5) sunflower / (6) soya / (7) fodder plants / (8) fruit and berry orchards / (9) citrus fruit / (10) vines / 04 Ground area covered by greenhouses in use / 05 Combined (associated) crops (1) / (a) agricultural crops (including pasture and meadow) - forestry species (1) / (b) permanent crops - annual crops (1) / (c) permanent crops - permanent crops (1) / (d) other combined crops (1) / ha/a 06 Land subject to the set-aside incentive scheme for arable land and recorded under (19): (a) fallow land, with rotation possibilities (D/21) / (b) permanent pasture and meadow used as grazing for extensive livestock farming (F/01 + F/02) / (c) lentils, chick peas and vetches (D/09) / (d) wooded areas or areas being preoared for afforestation (H/02) / (e) areas for the time being or permanently used for non-agricultural purposes (H/01 + H/03) / (f) total / 07 Storage facilities for natural fertilizers of animal origin (solid dung, liquid manure and slurry) (20) (a) Do you have storage facilities on your holding for: (i) solid dung? yes/no (ii) liquid manure? yes/no (iii) slurry yes/no (b) Storage capacity available for: without any occasional emptying, sufficient for how many full months? (i) solid dung . . . m2 (21) . . . months (22) (ii) liquid manure . . . m3 (3) . . . months (4) (iii) slurry . . . m3 (3) . . . months (4)J. Livestock (on the reference day of the survey) Number of head 01 Equidae Bovine animals: 02 Under one year old (a) male (23) (b) female (5) One year or over but under two years: 03 Male animals 04 Female animals Two years old and over: 05 Male animals 06 Heifers 07 Dairy cows 08 Other cows Sheep and goats: 09 Sheep (all ages) (a) breeding females (b) other sheep 10 Goats (all ages) (a) breeding females (24) (b) other goats (6) Pigs: 11 Piglets having a live weight of under 20 kilograms 12 Breeding sows weighing 50 kilograms and over 13 Other pigs Poultry: Number of head 14 Broilers 15 Laying hens 16 Other poultry (ducks, turkeys, geese, guinea-fowl) 17 Rabbits, breeding females (25) Number of hives 18 Bees (26) 19 Other livestock (2) Yes/no K. Tractors, cultivators, machinery and equipment (27) On day of survey Machinery used in the last 12 months (2) Belonging exclusively to the holding Used by several holdings (belonging to another holding, to a cooperative or owned jointly with other holdings) or belonging to a service supply agency 1 2 Number (tick) by power rating from ... to ... (Kw) 01 Four-wheel tractors, track-laying tractors, tool carriers 02 Cultivators, hoeing machines, rotary hoes and motor mowers (2) 03 Combine harvesters 04 Forage harvesters (2) 05 Potato harvesters (fully mechanized) (2) 06 Sugar-beet harvesters (fully mechanized) (2) 07 Do you have fixed or movable milking equipment (2)? yes/no 08 Do you have a separate milking parlour (2)? yes/no 08 (a) If you have a seperate milking parlour, is it fully automated (3)? yes/no (1) Optional for the 1993 and 1997 surveys. (2) Optional for the 1993, 1995 and the 1997 surveys. (3) Optional for Portugal. L. Farm labour force (in the 12 months preceding the day of the survey) Farm labour force Sex Age groups Farm work for holding (2) m. f. < 25 (1) 25-29 30-34 35-39 40-44 45-49 50-54 55-59 60-64 65 and over Part-time with working hours of: fulltime 0 & lt;0- & gt;25 % 25- & gt;50 % 50- & gt;75 % 75- < % of annual time worked by a full-time farm worker (tick) (tick) (tick) 01 Holder: (a) manager of the holding (3) 02 Spouse of the holder carrying out farm work for holding (7) (7) (7) (7) (7) (7) (7) (7) (7) (7) Age groups (7) Farm work of the holding as % of annual time worked by a full-time farm-worker < 25 (1) 25-29 30-34 35-39 40-44 45-49 50-54 55-59 60-64 65 and more 03a Other members of holder's family carrying out farm work for the holding: male (4) (5) & lt;0-& gt;25 03b Other members of holder's family carrying out farm work for the holding: female (4) (5) 25-& gt;50 04a Non-family labour regularly employed: male (4) (5) 50-& gt;75 04b Non-family labour regularly employed: female (4) (5) 75-& gt;100 100 Number of working days 05 + 06 Non-family labour employed on a non-regular basis 05 Male (6) 06 Female (6) (1) From school-leaving age. (2) Apart from housework. (3) To be completed only when the answer to questions B/01 or B/02 is "no". (4) Table to be prepared for each category (03a to 04b). (5) Excluding persons in L/01 and L/02. (6) Optional. (7) Optional for the 1993 and 1997 surveys. L 07 If the holder is also the manager, does he have any other gainful activity: - as his/her major occupation? - as a subsidiary occupation? Tick as appropriate L 08 Does the holder's spouse, carrying out farm work for the holding, have any other gainful activity: - as his/her major occupation? - as a subsidiary occupation? Tick as appropriate L 09 Does any other member of the holder's family engaged in the farm work of the holding have any other gainful activity (28): - as his/her major occupation? - as a subsidiary occupation? Insert number of persons L 10 Total number of equivalent full-time working days of farm work, not included under L 01 to L 06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) (29). Insert number of equivalent full-time working days during the 12 months preceding the day of the survey (30). (1) In France, GAECS (Groupements agricoles d'exploitation en commun - agricultural groups for joint farming), EARLs (exploitations agricoles Ã responsabilitÃ © limitÃ ©e - limited liability agricultural holdings) and de facto groups are regarded as agricultural holdings managed by natural persons. (2) Optional. (3) Optional. For Italy the number of parcels concerns the total area of the holding. (4) Optional for the United Kingdom. (5) Optional for Portugal. (6) Optional except for Greece, Spain and Italy. (7) Optional except for Greece, Spain, France, Italy and Portugal. (8) Optional except for Greece, Spain, France and Italy. (9) Optional for the United Kingdom and Portugal. (10) Optional except for Spain. (11) Optional for Denmark, the Netherlands and the United Kingdom. (12) Greece and Italy may merge heading 01 with heading 02. (13) Optional except for Greece, Spain, France, Italy and Portugal. (14) Optional for France. (15) Optional except for Greece and Spain. (16) Optional for Portugal. (17) Optional. (18) Optional for Portugal. (19) Optional as long as the total area concerned is insignificant. (20) Optional for Greece, Spain, Ireland and the United Kingdom. (21) Optional for Denmark. (22) Optional, except for Denmark. (23) Optional. (24) Optional except for Greece, Spain, France, Italy and Portugal. (25) Optional for Denmark, Germany, Ireland and the United Kingdom. (26) Optional. (27) Optional for Denmark and the Netherlands. (28) Optional for Member States which are able to provide an overall estimate for this characteristic at national level. (29) The United Kingdom is authorized to submit this information in equivalent working weeks.'